******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
    BAYRON CASTRO v. MORTGAGE LENDERS
         NETWORK USA, INC., ET AL.
                (AC 36500)
             DiPentima, C. J., and Keller and West, Js.
     Argued November 19, 2014—officially released July 7, 2015

  (Appeal from Superior Court, judicial district of
  Ansonia-Milford, Hon. John W. Moran, judge trial
                     referee.)
   Bayron Castro, self-represented, the appellant (plain-
tiff), filed a brief.
  Sean R. Higgins, with whom, on the brief, was Pat-
rick T. Uiterwyk, for the appellees (defendant Mortgage
Electronic Registration System et al.).
                          Opinion

   WEST, J. In this statutory action to quiet title to
property in Seymour, the plaintiff, Bayron Castro,
appeals from the judgment granting a motion to dismiss
in favor of the defendants, Mortgage Electronic Regis-
tration System, Inc., A.S.C.–America Servicing Com-
pany, and HSBC Bank USA National Association
(HSBC).1 On appeal, the plaintiff claims that the trial
court improperly dismissed his quiet title complaint.2
We reverse the judgment of the court.
   The following facts and procedural history are rele-
vant.3 On December 8, 2006, the plaintiff executed a
note in favor of Mortgage Lenders Network USA, Inc.
to purchase property at 8-10 Rimmon Street in Seymour,
the repayment of which was secured by a mortgage.
Mortgage Electronic Registrations System, Inc., is iden-
tified as the mortgagee in the mortgage, and on April
11, 2012, the mortgage was assigned to HSBC. There-
after, the plaintiff defaulted on the note, and HSBC
began foreclosure proceedings on June 24, 2013. The
foreclosure action is still pending. See HSBC Bank USA,
N.A., Trustee v. Castro, Superior Court, judicial district
of Ansonia-Milford, Docket No. CV-13-6013507-S.4
   On October 28, 2013, the plaintiff filed the present
action to quiet title to the Seymour property pursuant
to General Statutes § 47-31. In his complaint titled
‘‘Complaint for Quiet Title,’’ the plaintiff alleged, among
other things, that he ‘‘did not hold the title and is only
in adverse possession of the property . . . .’’5 On
December 23, 2013, the defendants moved to dismiss
the complaint, asserting that the court lacked subject
matter jurisdiction because the plaintiff did not have
standing to pursue the action. The defendants argued
that the plaintiff was not aggrieved under § 47-31
because he could not prove that he had legal title to the
property or that he had obtained the property through
adverse possession by occupying the property for more
than fifteen years. On January 23, 2014, the court
granted the defendants’ motion, concluding that the
plaintiff could not invoke the provisions of § 47-31
because he did not hold legal title to the property. This
appeal followed.
   We begin by setting forth the legal principles and
relevant standard of review that inform our analysis.
‘‘Standing is the legal right to set judicial machinery in
motion. One cannot rightfully invoke the jurisdiction
of the court unless he [or she] has, in an individual or
representative capacity, some real interest in the cause
of action, or a legal or equitable right, title or interest
in the subject matter of the controversy. . . . When
standing is put in issue, the question is whether the
person whose standing is challenged is a proper party
to request an adjudication of the issue . . . . Standing
requires no more than a colorable claim of injury; a
[party] ordinarily establishes . . . standing by allega-
tions of injury. Similarly, standing exists to attempt to
vindicate arguably protected interests.’’ (Internal quota-
tion marks omitted.) Electrical Contractors, Inc. v.
Dept. of Education, 303 Conn. 402, 411, 35 A.3d 188
(2012).
   ‘‘[B]ecause the issue of standing implicates subject
matter jurisdiction, it may be a proper basis for granting
a motion to dismiss. . . . The standard of review for
a court’s decision on a motion to dismiss is well settled.
A motion to dismiss tests, inter alia, whether, on the
face of the record, the court is without jurisdiction. . . .
[O]ur review of the court’s ultimate legal conclusion and
resulting [determination] of the motion to dismiss will
be de novo.’’ (Citations omitted; internal quotation
marks omitted.) Id., 413.
   ‘‘When a . . . court decides a . . . question raised
by a pretrial motion to dismiss, it must consider the
allegations of the complaint in their most favorable
light. . . . In this regard, a court must take the facts
to be those alleged in the complaint, including those
facts necessarily implied from the allegations, constru-
ing them in a manner most favorable to the pleader.
. . . Further, in addition to admitting all facts well
pleaded, the motion to dismiss invokes any record that
accompanies the motion, including supporting affida-
vits that contain undisputed facts.’’ (Citation omitted;
internal quotation marks omitted.) Tellar v. Abbott Lab-
oratories, Inc., 114 Conn. App. 244, 245–46, 969 A.2d
210 (2009).
  Section 47-31 (a) provides: ‘‘An action may be brought
by any person claiming title to, or any interest in, real
or personal property, or both, against any person who
may claim to own the property, or any part of it, or to
have any estate in it, either in fee, for years, for life or
in reversion or remainder, or to have any interest in
the property, or any lien or encumbrance on it, adverse
to the plaintiff, or against any person in whom the
land records disclose any interest, lien, claim or title
conflicting with the plaintiff’s claim, title or interest,
for the purpose of determining such adverse estate,
interest or claim, and to clear up all doubts and disputes
and to quiet and settle the title to the property. Such
action may be brought whether or not the plaintiff is
entitled to the immediate or exclusive possession of
the property.’’ (Emphasis added.)
   In this case, it is undisputed that the plaintiff does
not claim legal title. ‘‘With respect to mortgages, Con-
necticut follows the title theory of mortgages, which
provides that on the execution of a mortgage on real
property, the mortgagee holds legal title and the mort-
gagor holds equitable title to the property. . . . In a
title theory state such as Connecticut, a mortgage is a
vested fee simple interest subject to complete defea-
sance by the timely payment of the mortgage debt. . . .
The mortgagor has the right to redeem the legal title
previously conveyed by performing the conditions spec-
ified in the mortgage document.’’ (Internal quotation
marks omitted.) Mortgage Electronic Registration Sys-
tems, Inc. v. White, 278 Conn. 219, 231, 896 A.2d 797
(2006).
   An individual may also obtain title to property
through adverse possession. ‘‘The essential elements of
adverse possession are that the owner shall be ousted
from possession and kept out uninterruptedly for fif-
teen years under a claim of right by open, visible and
exclusive possession of the claimant without license
or consent of the owner.’’ (Emphasis added; internal
quotation marks omitted.) Kramer v. Petisi, 53 Conn.
App. 62, 67, 728 A.2d 1097, cert. denied, 249 Conn. 919,
733 A.2d 229 (1999); see also General Statutes § 52-575
(adverse possession statute of repose).
    We conclude that the court improperly granted the
defendants’ motion to dismiss on the ground that the
plaintiff was required to have legal title to invoke the
provisions of § 47-31. Section 47-31 clearly states that
an action to quiet title may be brought by any person
claiming title to, or any interest in, real property. There-
fore, legal title is not required to invoke the provisions
of § 47-31. Although we further conclude, based on the
record before us, that whether the plaintiff will be able
to allege a sufficient cause of action under § 47-31 is
not at all certain,6 we are constrained by the law set
out in Loewenberg v. Wallace, 147 Conn. 689, 166 A.2d
150 (1960). In that case, our Supreme Court stated that
‘‘[i]f the allegations of the complaint fail on their face
to show in the plaintiff such a title to, or interest in,
the property, their sufficiency may be attacked by [a
motion to strike].’’ Id., 693; but see Ferri v. Powell-Ferri,
317 Conn. 223, 236–38,          A.3d.     (2015) (summary
judgment appropriate where complaint legally insuffi-
cient and where defect cannot be cured by repleading).
  The judgment is reversed and the case is remanded
with direction to deny the defendants’ motion to dismiss
and for further proceedings according to law.
      In this opinion the other judges concurred.
  1
     This court notes that although named as a defendant in the plaintiff’s
quiet title complaint, it appears from the record that the named defendant,
Mortgage Lenders Network USA, Inc., did not file an appearance in this
action and was not one of the defendants that filed the motion to dismiss at
issue in this appeal. For clarity, we refer to Mortgage Electronic Registration
System, Inc., A.S.C.–America Servicing Company, and HSBC as the defen-
dants in this opinion.
   2
     In his appellate brief, the plaintiff presents three claims: (1) the court
improperly dismissed his quiet title complaint, (2) the court improperly
failed to consider his cause of action for fraud, and (3) the court failed to
grant him equal access to the court to redress his grievance. Upon our
careful review of his brief and the record, we determine that the plaintiff
has only raised one viable claim on appeal.
   The plaintiff’s second claim requires us to interpret the allegations of his
complaint to determine what it fairly alleges. ‘‘The interpretation of pleadings
presents a question of law over which our review is plenary.’’ (Internal
quotation marks omitted.) Oxford House at Yale v. Gilligan, 125 Conn.
App. 464, 469, 10 A.3d 52 (2010). We carefully have reviewed the plaintiff’s
complaint. The plaintiff included separate sections labeled ‘‘first cause of
action,’’ ‘‘second cause of action,’’ and ‘‘third cause of action’’ in what appears
to be an attempt to state causes of action for unfair business practices,
unjust enrichment, and fraud, respectively. The plaintiff, however, titled his
complaint, ‘‘Complaint for Quiet Title,’’ and the primary relief sought was
the quieting of title. Notably, in not addressing the fraud count, the trial
court interpreted the complaint as we do.
   The plaintiff’s third claim that ‘‘[t]he trial court failed to grant [the plaintiff]
equal access to the court to redress his grievance and equitable claims’’ is
difficult to decipher. The plaintiff argues that ‘‘the prevailing standard for
granting a dispositive motion is that there must be an absence of a genuine
issue as to any material fact,’’ and that there remain genuine issues of
material fact because he made colorable claims in the body of his complaint.
We do not consider this claim because it is inadequately briefed. State v.
Mendez, 154 Conn. App. 271, 275 n.2, 105 A.3d 917 (2014) (‘‘Our appellate
courts repeatedly have recognized that [w]e are not required to review
claims that are inadequately briefed. . . . We consistently have held that
[a]nalysis, rather than mere abstract assertion, is required in order to avoid
abandoning an issue by failure to brief the issue properly.’’ [Internal quotation
marks omitted.]).
   We therefore only address the merits of the plaintiff’s claim that the court
improperly dismissed his quiet title complaint.
   3
     In addition to considering the pleadings filed in the present action, we
also take judicial notice of the pleadings filed in a pending foreclosure action
relative to the same properties and involving the same parties, HSBC Bank
USA, N.A., Trustee v. Castro, Superior Court, judicial district of Ansonia-
Milford, Docket No. CV-13-6013507-S.
   4
     On August 21, 2014, in the foreclosure action, HSBC moved, pursuant
to Practice Book § 17-32, that a default be entered against the plaintiff for
failing to plead within the time required by Practice Book § 10-8. The clerk
granted the motion on September 3, 2014. No further action has been taken
against the plaintiff in the foreclosure proceeding as of June 26, 2015.
   5
     Paragraph 8 of the plaintiff’s quiet title complaint provides: ‘‘Plaintiff
asserts that since [Mortgage Electronic Registration System, Inc.] held title
to plaintiff’s property . . . Mortgage Lenders Network USA, Inc.’s right to
foreclose and sell plaintiff’s property is a fraudulent conveyance of action
against plaintiff’s title because plaintiff did not hold the title and is only in
adverse possession of the property through affirmation of occupancy dated
December 8, 2006, and does not hold title.’’
   6
     We note that the plaintiff’s only claimed interest in the property in
his complaint was that he acquired title to the property through adverse
possession. The plaintiff alleged in his complaint and therefore, judicially
admitted that he began occupying the property on December 8, 2006. See
Ferreira v. Pringle, 255 Conn. 330, 345, 766 A.2d 400 (2001) (‘‘[f]actual
allegations contained in pleadings . . . are considered judicial admissions
and hence irrefutable as long as they remain in the case’’ [internal quotation
marks omitted]). Reading these allegations as pleaded by the plaintiff, even
in the light most favorable to him, it is readily apparent that he admitted
to occupying the property for less than fifteen years, and therefore, cannot
satisfy one of the requirements of adverse possession. See Kramer v. Petisi,
supra, 53 Conn. App. 67. The language of § 47-31 makes clear that one
seeking to bring a quiet title action must have title or some interest in the
property, and our Supreme Court has clearly stated that ‘‘[a]n essential of
a complaint under our statute for quieting title . . . is a statement of the
plaintiff’s ownership of the land described or of an interest in it, and of his
title thereto.’’ (Citation omitted.) Gager v. Carlson, 146 Conn. 288, 289, 150
A.2d 302 (1959).